United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1926
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Dennis Gene Shipton

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                   ____________

                            Submitted: February 5, 2020
                             Filed: February 11, 2020
                                   [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Federal inmate Dennis Shipton appeals after the district court1 denied a pro se
motion in his criminal case, in which he sought a sentence reduction under the First

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
Step Act of 2018 (FSA), see Pub. L. No. 115-391, 132 Stat. 5194 (2018). Upon de
novo review of the record, see United States v. McDonald, 944 F.3d 769, 771 (8th
Cir. 2019) (standard of review), we agree with the district court that Shipton was not
eligible for a sentence reduction under section 401 of the FSA, as he was sentenced
prior to December 21, 2018, see United States v. Wiseman, 932 F.3d 411, 417 (6th
Cir. 2019) (§ 401 of FSA did not apply to defendant who was sentenced prior to
December 21, 2018). Accordingly, we affirm.
                        ______________________________




                                         -2-